PD-1458-16
                                  PDR NO.
  OSIEL ALVAREZ
                                                                        -(EOfciVtD IK
  v.                             COA NO. 11-14-00294-CR      ^OURTOfopimimai APPEALS
  „m m   __ mrn„,0           TRIAL COURT NO. A-42,672                   nr_
  STATE OF TEXAS                                                        t£C 22 2016
                         IN THE COURT OF CRIMINAL APPEALS

                                    AT AUSTIN, TEXAS              AbelAcosta.
                                                                       woua, Clerk
                                                                              v/i©ll\

  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRECTIONARY REVIEW ALONG

  WITH MOTION TO SUSPEND TRAP 9.3 (b) (1)

  COMES NOW, OSIEL ALVAREZ, TDCJ-CID NO. 01967111, IN THE ABOVE REFERENCED CAUSE

  NUMBERS AND FILES THIS MOTION FOR EXTENSION OF TIME REQUESTING AN EXTENSION OF

  60 DAYS IN WHICH TO FILE ALONG WITH MOTION TO SUSPEND TRAP 9.3 AW.XjU-AND-TO,
                                                                 OUUH f OF CRIMINAL APPEALS
  SUPPORT SHOWS THE FOLLOWING:                                                p-r,    ^^
                                            I.


  PETITIONER WAS CONVICTED IN THE 70TH JUDICIAL DISTRICT COURT OF ECTOfP^OUnWJ®' ^8rk
  TEXAS, OF THE OFFENSE OF AGGRAVATED ROBBERY IN.THE ABOVE REFERENCED TRIAL COURT

  NUMBER, THIS CAUSE WAS APPEALED TO THE ELEVENTH COURT OF APPEALS AND WAS AFFIRMED

  ON OR ABOUT NOVEMBER 30, 2016.

                                            II.


  PETITIONER'S REQUEST FOR EXTENSION OF TIME AND SUSPENSION OF TRAP 9.3 (b) (1)
  IS BASED ON THE FACT THAT HE IS PRESENTLY INCARCERATED IN THE TDCJ-CID AT THE

  ALLAN B. POLUNSKY UNIT IN LIVINGSTON, TEXAS 77351, AND IS PROCEEDING PRO-SE AND

  REQUIRES ADDITIONAL TIME TO RESEARCH AND THE POLUNSKY UNIT DOES NOT PROVIDE ACCESS

  TO A COPY MACHINE AND THIS BECOMES A BURDEN ON PETITIONER.

  WHEREFORE PREMISES CONSIDERED PETITIONER PRAYS THAT THIS MOTION FOR EXTENSION

  OF TIME ALONG WITH HIS REQUEST TO SUSPEND TRAP 9.3 (b) (1) BE GRANTED.

                                                  RESPECTFULLY SUBMITTED,
   cc. file                                       CM/Jr (Zha/bto
       , ,                                        OSIEL ALVAREZ     pf"
         '                                        POLUNSKY UNIT- TDCJ-CID NO. 01967111
                                                  3872 F.M. 350 SOUTH
                                                  LIVINGSTON, TEXAS 77351



Sgmt tas been ser* *0 dtslricl att*»f \n tcW to*ty .Tttas.